DETAILED ACTION
Examiner acknowledges applicant's remarks dated 12/20/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see, filed 12/20/2021, with respect to office action dated 11/26/2021 have been fully considered and are persuasive.  The rejections of 11/26/2021 have been withdrawn. 
Specification
The amendments to specification filed 12/20/2021 to fix typographical errors has been entered.

Reason for Allowance
Claims 1-8 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a calorimeter board for power calibration of a laser emission, said board comprising: a flat metal plate having obverse and reverse surfaces separated by a thickness; a sinuous groove cut into said reverse surface penetrating to a depth being part of said thickness; and a resistance temperature detector wire is disposed within said groove at said depth, wherein said wire connects to an instrument that measures electrical resistance responsive to the laser emission on said obverse surface.
The closest reasonable prior art reference is Beggs et al. (4,436,437) teaches a calorimeter board for power calibration of a laser emission comprising an aluminum plate and a temperature detector comprising plurality of resistors.  However, Beggs does not teach a sinuous groove cut into said reverse surface penetrating to a depth being part of said thickness; and a resistance temperature detector wire.

The secondary reference, Kreisler et al. (2,921,972) teaches a furnace calibration sensor with a copper disk with a rod thermocouples forming junction.  However, a sinuous groove cut into said reverse surface penetrating to a depth being part of said thickness; and a resistance temperature detector wire.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a calorimeter board for power calibration of a laser emission, said board comprising: a flat metal plate having obverse and reverse surfaces separated by a thickness; a sinuous groove cut into said reverse surface penetrating to a depth being part of said thickness; and a resistance temperature detector wire is disposed within said groove at said depth, wherein said wire connects to an instrument that measures electrical resistance responsive to the laser emission on said obverse surface.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855